DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11, Ln. 1 recites “wherein processed” which should read “wherein the processed”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 11 and 23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of seventy-five percent reduction in tidal volume and the predetermined duration is nine seconds.” There is lack of written description support for the claimed limitation in the application as originally filed. It is initially noted that the only apparent support for the limitation of the instant claims is Fig. 6. However, in Fig. 6 a “seventy-five percent reduction” represents a location in the upper half of the graph which is solely in the “Not Hypopnea” region. It appears applicant may have instead intended to recite a twenty-five percent reduction. Further, as no specific function is defined nor illustrative points listed in relation to the boundaries of Fig. 6, it cannot be inherently determined from Fig. 6 what tidal volume reduction exactly corresponds to a nine second duration. Even assuming applicant intends the limitation as reading a twenty-five percent reduction in tidal volume, must that point on the Hypopnea region boundary occur at exactly nine seconds as opposed to 9.1 or 9.2 seconds? There is thus insufficient evidence that one having ordinary skill in the art would have considered that applicant was in position of the claimed invention at the time of the filing of the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the “accessing” and “processing” steps of claim 1 are not recited as being performed by any particular structure and appear to both require the processor which is recited in relation to the other steps of the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 12-20, and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berthon-Jones (U.S. Patent 5704345) in view of Lyons (“Windowing Functions Improve FFT Results, Part I”, June 1, 1998; retrieved from https://www.edn.com/windowing-functions-improve-fft-results-part-i).
Regarding claim 1, Berthon-Jones discloses a method for scoring occurrence of hypopnea events (Col. 18, Ln. 25-28) comprising: accessing a respiratory waveform signal from a signal generated by a sensor (e.g. Fig. 2 #50; Col. 7, Ln. 65 – Col. 8, Ln. 4); processing the respiratory waveform signal (Fig. 2 #56, 58, 60, see also Fig. 5; Col. 8, Ln. 5-17, Col. 9, Ln. 7-22); scoring, with a processor (Fig. 2 #62; Col. 8, Ln. 5-17), an occurrence of a hypopnea event (Col. 18, Ln. 25-28) based on (1) the processing (Col. 9, Ln. 33-50, Col. 18, Ln. 25-28 – compares current versus average variance) and (2) a function relating (a) ventilation reduction (Col. 18, Ln. 25-28 – “threshold” being higher than that for apnea) to (b) duration (Col. 9, Ln. 33-50 – minimum of 10 seconds), the scored occurrence of a hypopnea event comprising a predetermined ventilation reduction (Col. 18, Ln. 25-28) for at least a predetermined duration (Col. 9, Ln. 33-50 – 10 seconds) that is related to the predetermined ventilation reduction by the function (Col. 9, Ln. 33-50 – stays below threshold for time duration); and generating, with the processor, an output signal based on the scoring (e.g. Col. 9, Ln. 60-67). The portions cited above from Berthon-Jones are merely exemplary of the overall teachings of Berthon-Jones and are not to be construed as limiting on the possible reading of further passages on the claims.

Lyons teaches that a standard technique in digital signal processing is filtering of a signal by applying a rectangular window (Pg. 4-6) in order to prepare the signal for FFT (Pg. 3 – discusses distortion by FFT when window not applied). Lyons teaches a rectangular window as providing the best frequency resolution for spectral analysis (Pg. 6). It is noted that Berthon-Jones teaches applying Fourier transform techniques (Col. 13, Ln. 60 – Col. 14, Ln. 24).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Berthon-Jones processing by applying a rectangular window to the respiratory waveform signal in order to provide the benefit of optimizing the Fourier transform processing of Berthon-Jones by applying a processing window which supplies the best frequency resolution for spectral analysis in view of Lyons.
Regarding claim 2, Berthon-Jones teaches the invention as modified above and Lyons as incorporated therein further teaches the applying comprises convolving the rectangular window and the respiratory waveform signal (Pg. 2 – “the windowing operation … equals convolution”).
Regarding claim 3, Berthon-Jones teaches the invention as modified above and further suggests as obvious the rectangular window comprises a ten second window (Col. 16, Ln. 4-8).
Regarding claim 4, Berthon-Jones teaches the invention as modified above and further teaches the function defines a plurality of regions (e.g. hypopnea = “yes”, apnea = “yes”, neither hypopnea nor apnea).
Regarding claim 5, Berthon-Jones teaches the invention as modified above and further teaches the plurality of regions comprises a hypopnea region (Col. 18, Ln. 25-28 – hypopnea = “yes”).
Regarding claim 6, Berthon-Jones teaches the invention as modified above and further teaches the plurality of regions comprises a not hypopnea region (when conditions for hypopnea are not satisfied, e.g. apnea = “yes”).
Regarding claim 7, Berthon-Jones teaches the invention as modified above and further teaches the plurality of regions comprises a do not care region (Col. 9, Ln. 44-50). When the duration of reduced ventilation has not yet reached 10 seconds the function is not yet interested in concluding a hypopnea has occurred and that may thus be considered a “do not care” region.
Regarding claim 8, Berthon-Jones teaches the invention as modified above and further teaches the scoring comprises determining that the processed respiratory waveform signal is present in the hypopnea region (criteria for hypopnea satisfied).
Regarding claim 12, Berthon-Jones teaches the invention as modified above and further teaches the processor constitutes a controller and wherein the output signal comprises a controlled increase in a respiratory therapy based on the scored occurrence of a hypopnea event (e.g. Col. 9, Ln. 60-67).
Regarding claim 13, Berthon-Jones discloses an apparatus (e.g. Fig. 2) for scoring occurrence of hypopnea events (Col. 18, Ln. 25-28) comprising: a sensor (e.g. 
Berthon-Jones fails to disclose processing by applying a rectangular window to the respiratory waveform signal. The term “rectangular window” is understood as a term of art relative to digital signal processing.
Lyons teaches that a standard technique in digital signal processing is filtering of a signal by applying a rectangular window (Pg. 4-6) in order to prepare the signal for FFT (Pg. 3 – discusses distortion by FFT when window not applied). Lyons teaches a rectangular window as providing the best frequency resolution for spectral analysis (Pg. 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Berthon-Jones processing by applying a rectangular window to the respiratory waveform signal in order to provide the benefit of optimizing the Fourier transform processing of Berthon-Jones by applying a processing window which supplies the best frequency resolution for spectral analysis in view of Lyons.
Regarding claim 14, Berthon-Jones teaches the invention as modified above and Lyons as incorporated therein further teaches the applying comprises convolving the rectangular window and the respiratory waveform signal (Pg. 2 – “the windowing operation … equals convolution”).
Regarding claim 15, Berthon-Jones teaches the invention as modified above and further suggests as obvious the rectangular window comprises a ten second window (Col. 16, Ln. 4-8).
Regarding claim 16, Berthon-Jones teaches the invention as modified above and further teaches the function defines a plurality of regions (e.g. hypopnea = “yes”, apnea = “yes”, neither hypopnea nor apnea).
Regarding claim 17, Berthon-Jones teaches the invention as modified above and further teaches the plurality of regions comprises a hypopnea region (Col. 18, Ln. 25-28 – hypopnea = “yes”).
Regarding claim 18, Berthon-Jones teaches the invention as modified above and further teaches the plurality of regions comprises a not hypopnea region (when conditions for hypopnea are not satisfied, e.g. apnea = “yes”).
Regarding claim 19, Berthon-Jones teaches the invention as modified above and further teaches the plurality of regions comprises a do not care region (Col. 9, Ln. 44-50). When the duration of reduced ventilation has not yet reached 10 seconds the function is not yet interested in concluding a hypopnea has occurred and that may thus be considered a “do not care” region.
Regarding claim 20, Berthon-Jones teaches the invention as modified above and further teaches the scoring comprises determining that the processed respiratory waveform signal is present in the hypopnea region (criteria for hypopnea satisfied).
Regarding claim 24, Berthon-Jones teaches the invention as modified above and further teaches a blower (Fig. 2 #34) to produce a respiratory therapy, wherein the processor is configured as a controller for the blower, and wherein the output signal comprises a control signal to increase the respiratory therapy based on the scored occurrence of a hypopnea event (e.g. Col. 9, Ln. 60-67).
Claim(s) 9 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berthon-Jones (U.S. Patent 5704345) in view of Lyons (“Windowing Functions Improve FFT Results, Part I”, June 1, 1998; retrieved from https://www.edn.com/windowing-functions-improve-fft-results-part-i) and further in view of Estes et al. (U.S. Patent 5535738).
Regarding claim 9, Berthon-Jones teaches the invention as modified above but fails to teach the ventilation reduction comprises a percent reduction in tidal volume.

It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in the modified Berthon-Jones the ventilation reduction comprises a percent reduction in tidal volume based upon an obvious design choice to select amongst various parameters derivable from a flow signal when evaluating for hypopnea in view of Estes.
Regarding claim 21, Berthon-Jones teaches the invention as modified above but fails to teach the ventilation reduction comprises a percent reduction in tidal volume.
Estes teaches detection of hypopnea as a decrease of ventilation for a given period of time where the ventilation may be detected as a peak flow and/or a tidal volume (Col. 16, Ln. 52-65). Estes thus teaches that one having ordinary skill in the art would have considered it an obvious design choice to select amongst various parameters derivable from a flow signal when evaluating for hypopnea. It is noted that tidal volume is known as the area under the flow vs. time curve for each breath.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in the modified Berthon-Jones the ventilation reduction comprises a percent reduction in tidal volume based upon an .
Claim(s) 10 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berthon-Jones (U.S. Patent 5704345) in view of Lyons (“Windowing Functions Improve FFT Results, Part I”, June 1, 1998; retrieved from https://www.edn.com/windowing-functions-improve-fft-results-part-i) and further in view of Estes et al. (U.S. Patent 5535738) and further in view of Gradon et al. (U.S. Pub. 2006/0027234).
Regarding claim 10, Berthon-Jones teaches the invention as modified above but is silent as to whether the processed respiratory waveform signal is present in the hypopnea region if the predetermined ventilation reduction is a fifty percent reduction in tidal volume and the predetermined duration is twelve seconds. 
Gradon teaches a CPAP apparatus and teaches hypopnea may be determined as a reduction of flow that is greater than fifty percent (¶0003) having a duration of at least 12 seconds (¶0078). One having ordinary skill in the art would thus have considered it prima facie obvious to apply known hypopnea ventilation reduction detection criteria to specify functional boundaries for the hypopnea detection of the Berthon-Jones.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in the modified Berthon-Jones the processed respiratory waveform signal is present in the hypopnea region if the predetermined ventilation reduction is a fifty percent reduction in tidal volume and the predetermined duration is twelve seconds based upon the use of known hypopnea 
Regarding claim 22, Berthon-Jones teaches the invention as modified above but is silent as to whether the processed respiratory waveform signal is present in the hypopnea region if the predetermined ventilation reduction is a fifty percent reduction in tidal volume and the predetermined duration is twelve seconds.
Gradon teaches a CPAP apparatus and teaches hypopnea may be determined as a reduction of flow that is greater than fifty percent (¶0003) having a duration of at least 12 seconds (¶0078). One having ordinary skill in the art would thus have considered it prima facie obvious to apply known hypopnea ventilation reduction detection criteria to specify functional boundaries for the hypopnea detection of the Berthon-Jones.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in the modified Berthon-Jones the processed respiratory waveform signal is present in the hypopnea region if the predetermined ventilation reduction is a fifty percent reduction in tidal volume and the predetermined duration is twelve seconds based upon the use of known hypopnea ventilation reduction detection criteria to specify functional boundaries for the hypopnea detection in view of Gradon.
Claim(s) 11 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berthon-Jones (U.S. Patent 5704345) in view of Lyons (“Windowing Functions Improve FFT Results, Part I”, June 1, 1998; retrieved from https://www.edn.com/windowing-functions-improve-fft-results-part-i) and further in view The Report of an American Academy of Sleep Medicine Task Force. (“Sleep-related breathing disorders in adults: recommendations for syndrome definition and measurement techniques in clinical research.” The Report of an American Academy of Sleep Medicine Task Force. Sleep. 1999 Aug 1;22(5):667-89. PMID: 10450601.).
Regarding claim 11, Berthon-Jones teaches the invention as modified above but is silent as to whether the processed respiratory waveform signal is present in the hypopnea region if the predetermined ventilation reduction is a seventy-five percent reduction in tidal volume and the predetermined duration is nine seconds.
The Report of an American Academy of Sleep Medicine Task Force teaches hypopnea as a partial reduction in airflow while apnea presents a complete cessation of airflow (Pg. 669 – Section 4.1.1). The report further teaching that hypopnea is generally recognized when a “clear decrease” of greater than 50% from baseline is found in the flow signal (Pg. 670 – Section 4.1.2.1). A seventy-five percent reduction falls midway between a fifty percent reduction and complete cessation of airflow and would have obviously been considered by one having ordinary skill in the art to constitute a hypopnea condition as it represents limited airflow rather than fully obstructed airflow. The report further teaches that while 10 seconds is used by convention that there is no particular justification for that value as a cutoff (Pg. 685 #2). One having ordinary skill in the art would thus have considered it prima facie obvious to try alternate cutoff durations, with a one second interval away from the “conventional” cutoff as an obvious selection to evaluate.
The Report of an American Academy of Sleep Medicine Task Force.
Regarding claim 23, Berthon-Jones teaches the invention as modified above but is silent as to whether the processed respiratory waveform signal is present in the hypopnea region if the predetermined ventilation reduction is a seventy-five percent reduction in tidal volume and the predetermined duration is nine seconds.
The Report of an American Academy of Sleep Medicine Task Force teaches hypopnea as a partial reduction in airflow while apnea presents a complete cessation of airflow (Pg. 669 – Section 4.1.1). The report further teaching that hypopnea is generally recognized when a “clear decrease” of greater than 50% from baseline is found in the flow signal (Pg. 670 – Section 4.1.2.1). A seventy-five percent reduction falls midway between a fifty percent reduction and complete cessation of airflow and would have obviously been considered by one having ordinary skill in the art to constitute a hypopnea condition as it represents limited airflow rather than fully obstructed airflow. The report further teaches that while 10 seconds is used by convention that there is no particular justification for that value as a cutoff (Pg. 685 #2). One having ordinary skill in the art would thus have considered it prima facie obvious to try alternate cutoff 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in the modified Berthon-Jones the processed respiratory waveform signal is present in the hypopnea region if the predetermined ventilation reduction is a seventy-five percent reduction in tidal volume and the predetermined duration is nine seconds based upon a seventy-five percent reduction representing a partial, but not complete, cessation of airflow and while evaluating an alternate time cutoff other than the conventional 10 seconds in view of The Report of an American Academy of Sleep Medicine Task Force.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additionally attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785